Citation Nr: 1506650	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, K.M.





INTRODUCTION

The Veteran served on active duty from June 1970 to December 1970, and from June 1974 to July 1974.  

This claim comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In January 2011, the Veteran and his spouse, K.M., testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the paper claims file.  

In April 2011, the Board remanded the matter of entitlement to a compensable initial rating for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development (including a VA examination), and granted the Veteran's request to withdraw a claim for an initial rating in excess of 10 percent for tinnitus.  In July 2011, an AMC rating decision and supplemental statement of the case (SSOC) granted entitlement to a 20 percent rating for bilateral hearing loss on a schedular basis, effective June 9, 2011, the date of the VA examination conducted pursuant to the April 2011 remand.  Thereafter, the matter was returned to the Board. 

An October 2011 Board decision denied the claim for an increased initial rating for bilateral hearing loss on a schedular basis, noting that the weight of the evidence was against a compensable rating from prior to June 9, 2011, and against a rating in excess of 20 percent from June 9, 2011 forward.  The October 2011 Board decision also referred the Veteran's apparent claim for entitlement to an effective date earlier than December 11, 2003 for the grant of service connection for bilateral hearing loss.  Finally, the October 2011 Board decision remanded the matter of entitlement to an extraschedular rating for bilateral hearing loss to the Under Secretary for Benefits or the Director of Compensation and Pension Service. 

In an administrative review issued February 21, 2012, the Director of Compensation Service denied entitlement to an extraschedular evaluation for bilateral hearing loss.  The AMC issued an SSOC in March 2012 that denied entitlement to an extraschedular evaluation for bilateral hearing loss, and the matter was returned to the Board.  

In a December 2013 decision, the Board granted entitlement to an extraschedular 10 percent rating for bilateral hearing loss for the entire appeal period.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Veteran's attorney and the VA General Counsel submitted a Joint Motion for Partial Remand, in which they agreed to vacate the portion of the December 2013 decision that denied an extraschedular rating in excess of 10 percent and remand the issue to the Board for action consistent with the Joint Motion, i.e., provide adequate reasons and bases for its decision to limit the extraschedular rating to 10 percent.  In September 2014, the Court issued an Order which incorporated the Joint Motion for Remand.  

The matter has been returned to the Board for further consideration.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Veteran's VBMS file reveals a December 2013 rating decision implementing the Board's (now vacated) December 2013 Decision, the August 2014 Joint Motion for Partial Remand, September 2014 Court Order, and October 2014 Brief in support of the Veteran's claim.  Other than an October 2013 Brief on Virtual VA, the remaining documents in the paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As a final preliminary matter, the Board notes that in an April 2012 statement and October 2013 appellate brief, the Veteran and his representative raised the issue of entitlement to service connection for a mental disorder, as secondary to his service-connected bilateral hearing loss.  It does not appear that the claim has been addressed by the agency of original jurisdiction (AOJ).  As such, that matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

REMAND

In the present case, the Veteran has gone without a complete hearing loss examination for several years.  As a result, the Board is without information necessary to properly adjudicate this appeal.  

For the reason stated, this case is REMANDED for the following actions:

1.  Take action to ensure that all relevant records of the Veteran's treatment for hearing loss by VA and private providers are associated with the claims file. Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. § 3.159(c)(2). If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an ENT physician or an audiologist, at a VA medical facility. The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss, particularly how his disability affects his earning capacity.  Please note whether there are symptoms indicative of marked interference with employment or frequent periods of hospitalization.  Comment of the effectiveness of hearing aids on speech discrimination and puretone hearing in his current employment.  

3.  If the Veteran fails to report to the scheduled examination and/or testing, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2014).





